Citation Nr: 1448588	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-47 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a heart disorder, to include cardio vascular disease (CAD), as well as status-post myocardial infarction (heart attack) and coronary artery bypass graph.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979.

This matter comes before the Board of Veterans' Appeals on appeal of a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In this case, the Veteran has claimed entitlement to service connection for a heart attack, which he asserts was incurred as a result of his service-connected major depressive disorder.  The claim was adjudicated by the RO as entitlement to service connection for a heart attack.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Here, evidence shows that the Veteran carries a diagnosis of cardio vascular disease (CAD), as well as status-post myocardial infarction (heart attack) and coronary artery bypass graph.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for a heart disorder, to include cardio vascular disease (CAD), as well as status-post myocardial infarction (heart attack) and coronary artery bypass graph, to include on a secondary basis.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

The Veteran's heart attack was not caused or aggravated by his service-connected major depressive disorder and a heart disability to include cardio vascular disease (CAD), as well as status-post myocardial infarction and coronary artery bypass graph were not demonstrated in service or within one year of discharge.



CONCLUSION OF LAW

The criteria for service connection for a heart disability to include cardio vascular disease (CAD), and status-post myocardial infarction (heart attack) and coronary artery bypass graph as secondary to service-connected major depressive disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in January 2008, sent prior to the initial unfavorable rating decision issued in March 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a heart condition to include as secondary to service-connected major depressive disorder, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In September 2009, the Veteran was afforded a VA examination.  In May 2010, the AOJ obtained an additional medical opinion.  The Board finds that the September 2009 and May 2010 medical opinions are adequate to decide the issue on appeal.  The opinions were predicated on a thorough review of the record, to include the Veteran's service treatment records, post-service medical records, and the Veteran's statements.  The opinions provided a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the clinicians offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.

Here, the Veteran has claimed entitlement to service connection for a heart attack, which he asserts was incurred as a result of his service-connected major depressive disorder.  The claim was adjudicated by the RO as entitlement to service connection for a heart attack on a direct and secondary basis.   

The Board notes that the Veteran has not contended that heart attack was directly related to his military service.  In fact, his service treatment records are entirely negative for any complaints, treatment, or diagnoses referable to a heart condition, and there is no evidence of such within one year of service.  CAD and the heart attack were documented many years after the Veteran was discharged from service.  Hence, service connection on a direct or presumptive basis will not be further addressed.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran limited his claim to service connection for a heart attack as secondary to major depressive disorder.

Moreover, there is no documented evidence of a CAD or a heart attack for approximately 28 years after service-a factor that weighs against a claim for direct service connection-if, in fact, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (a 1992).  Here, the Veteran has only asserted that his heart attack is secondary to his service-connected major depressive disorder.  Given the complete absence of evidence or allegation that his CAD or heart attack is service-related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit its discussion to secondary service connection.

In September 2009, the Veteran was afforded a VA examination to determine whether his heart attack was caused by his service-connected major depressive disorder.  The examiner noted that the Veteran had a heart attack one and a half years prior to the examination.  Cardiac catheterization revealed coronary artery blockage and t Veteran had coronary artery bypass grafting.  The diagnosis was coronary artery disease status post coronary artery bypass grafting.  The examiner opined that the Veteran's coronary artery disease was not caused by or aggravated by his depressive disorder.  He explained, following review of the Veteran's claims file, that "[a]s per medical literature, there is no supportive evidence to cause and effect relationship between the heart attack and a depressive disorder."  There is also no supportive evidence to aggravation and effect relationship between the heart attack and depressive disorder."  The examiner placed greater emphasis on the Veteran's risk factors described as multi-factorial and "more likely from his age, sedentary lifestyle, hypertension, hyperlipidemia, and male gender."

In May 2010, the AOJ obtained another medical opinion to address whether the Veteran's heart attack was caused or aggravated by his service-connected major depressive disorder.  The clinician reviewed the Veteran's claims file, the September 2009 examination report, and articles submitted by the Veteran pertaining to heart attacks and depressive disorder.  The clinician stated:

It is possible [the Veteran's] overeating and sedentary lifestyle contributed to his hypertension and hypercholesterolemia which are two risk factors for myocardial infarction.  He had other risk factors also[:] male gender, his age, and obesity.  Whether his depression induced eating habits and sedentary lifestyle contributed to his heart attack by worsening his hypertension and hypercholesterolemia is unknown.  I cannot resolve this issue without resorting to mere speculation.

The Board recognizes that the May 2010 VA examiner stated that he could only speculate as to the etiology of the Veteran's heart attack.  The Board notes that in order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that all the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010).  In the present case, it is clear that all procurable and assembled data was fully considered at the time of the May 2010 VA medical opinion.  The examiner specifically stated that he reviewed the Veteran's claims file, including the report of the September 2009 VA examination, as well as the information submitted by the Veteran.  There is no additional evidence that could be associated with the Veteran's claims file that would alter the conclusion rendered by the VA examiner.  The Board finds that the examiner provided an adequate explanation as to why a clear etiological opinion is not possible.

The Board notes that the only medical opinions to address the etiology of the Veteran's heart disorder-that of the September 2009 and May 2010 examiners-do not support the claim.  The September 2009 examiner offered a clear conclusion as well as a reasoned medical explanation as to why the Veteran's heart attack was not caused by or aggravated by his service-connected major depressive disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.  As noted above, the May 2010 examiner could not provide an etiological opinion without resorting to speculation.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion that actually supports the claim-i.e., one that even suggests there exists a medical relationship between the Veteran's service-connected major depressive disorder and his current heart disease.  

The Board also notes that the Veteran submitted medical literature suggesting a relationship between depression and heart disease.  However, the article is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's particular case.  The gist of the article has to do with how depression is associated with a worse prognosis after a heart attack.  There were references to increasing evidence that depression affects the incidence and outcome of CAD; however, the level of this evidence is not quantified.  The articles refers to risk factors and possible connections between the two diseases, but this evidence does not rise to the level of what is required here.  With regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert, and the Board concludes that this information is insufficient to establish the required medical nexus opinion.  Moreover, the article is general in nature, and does not significantly approach the facts and circumstances surrounding the Veteran's case to warrant any probative weight.  The Board therefore finds that it is insufficiently probative to warrant a grant of this claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Furthermore, as regards any attempt by the Veteran to establish that his heart attack was caused by or aggravated by his service-connected major depressive disorder on the basis of lay assertions alone, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of whether there exists a medical relationship between the Veteran's heart attack and his service-connected major depressive disorder is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific matter of whether the Veteran's heart attack was caused by or is aggravated by his service-connected major depressive disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value.

For all of the foregoing reasons, the Board finds that the claim for service connection for a heart disability to include CAD and heart attack, on a direct, presumptive, or secondary to service-connected major depressive disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a heart disorder, to include cardio vascular disease (CAD), as well as status-post myocardial infarction (heart attack) and coronary artery bypass graph. is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


